DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Applicant Argument/Remarks Made in Amendment filed on 11/16/2021 have been fully considered but were not found to be persuasive based on the combined teachings of Selim-693 and Liu et al., US 20120240148.

Claims 1, 3, 5-9, 11, 13-17, and 19-25 are pending in the application, with claims 1, 9 and 17 being the independent claims. Claims 1, 9, 17, and 23-25 are presently amended. Claims 2, 4, 10, 12 and 18 were previously cancelled. No new matter has been added.


With respect to the Applicant’s argument on page 2: “However, claim 1 does not recite displaying a graphical user interface or playing a TV program. Rather, claim 1, in general, is directed to a system for finding pertinent information and building a database with the found pertinent information. Applicant respectfully submits that the disparate elements listed in the summarized teachings of the cited art cannot perform the functions of claim 1 as a whole.”

Examiner respectfully disagrees with Applicant based on the following paragraph recited (Selim-693 [0335] As explained previously, the EPG source plug-in 648 accesses new EPG data from EPG source 136 and stores the EPG data in the database 636. The EPG subservice 624 may then access the favorites 728 and reminders 732, associated with the EPG data, and update those favorites or reminder data, in step 3132.)

As Selim-693 teaches that the EPG source plug-in 648 accesses new EPG data from EPG source (i.e., “finding pertinent information”) and stores the EPG data in the database and access the favorites and reminders, (i.e., “building a database with the found pertinent information”) associated with the EPG data, and update those favorites or reminder data

Furthermore, in response to Applicant’s argument on page 3 recited: 
“However, even if, for the sake of argument, Selim_ 693 had taught receiving an indication that an item of media content is being aired for the first time, Selim_ 693 still does not teach or suggest "compare first information about the item of media content to information stored in a database based on at least the receiving of the indication that the item of media content is being aired for the first time in the received EFG data," as recited in claim I as amended”

In response to the amendment made to the claim limitations of above, Examiner relies on a new reference Selim et al., US 20140053202 in paragraph [0206] which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection. Consequently, Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the Selim et al., US 20140053202.

Accordingly, based on combined the teachings of Selim-693-Liu-Selim-202 Examiner respectfully maintains 35 USC § 103 rejection of the claims 1, 9, 17 and their dependent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7, 8, 9, 15, 16, 17, 19, 20, 22, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Selim et al., US 2014/0049693, hereinafter Selim-693 in view of Liu et al., US 20120240148 hereinafter Liu and further in view of Selim et al., US 20140053202, hereinafter Selim-202.

As per claim 1. (Currently Amended) A system (Selim-693 teaches a step for changes to be made on the database upon receiving a new media by IPTV) for building a database, comprising: one or more processors; and one or more memory devices connected to the one or more processors, the one or more memory devices storing-computer program logic for execution by the one or more processors, the computer program logic including: 
(Selim-693 [0324] “In other circumstances, the processor 364 may scan media databases 148 to determine if there have been changes or updates made. If there has been new media received at the Intelligent Television 100, the method 2200 proceeds YES, to step 2228. If there is no new media received, then method 2200 proceeds NO to process operation 2244.”)

(Selim-693 discloses) an electronic program guide (EPG) data receiver configured to: receive EPG data from an EPG data provider, the received EPG data including an identification of an item of media content, a channel to display the item of media content, (See Selim-693, [FIG.1A] shows the system configuration for receiving EPG data from EPG data provider (element 146), EPG data (element 136) being routed over network (element 132) and received by Intelligent TV (element 100))

(Selim-693 is not explicit about a step for indicating media content is being aired for the first time) an air time of the item of media content, and an indication that the item of media content is being aired for the first time; and a media content catalog enhancer received EPG data comprises the indication that the item of media content is being aired for the first time; 
However, Selim-202 discloses about a first air indicator to indicate that a corresponding program that is airing for the first time.
(Selim-202 [0028] The locally stored EPG information can include a favorite indicator to indicate that a corresponding channel or program is ... a reminder, a category indicator to indicate a category of the corresponding program, and a first air indicator to indicate that a corresponding program that is airing for the first time.)

Thus, one person having ordinary skill in the art to combine teachings of Selim-202 into the combined system of Selim-693 for the advantageous purpose of providing a feature for identifying a program that is airing for the first time and corresponding action may be executed by the application to improve user experiences. 

(Selim-693 teaches) compare first information about the item of media content to information stored in the database 
(Selim-693 [0284] The live TV source plug-in module 1416 may determine these different types of content sources in the TV stream and provide that information to the live TV subservice 1408 for storage in database 1412. The database 1412 may be updated with this information during a setup of the Intelligent Television 100, and then periodically updated based on changes in the signal.)

(Selim-693 discloses a method of configuring user-defined organizational criteria by date, by place, by time taken, and other information, which is stored in metadata in the media database) based on at least the receiving of the indication that the item of media content is being aired for the first time in the received EPG data, the database comprising a catalog of media content that is searchable by an end user to identify and access content for playback via an end user device;
(Selim-693 [0321] “In organizing the data, the media subservice 628 can receive user-defined organizational criteria, in step 2212. The criteria may determine how to organize types of media, for example, by date, by place, by time taken, and other information, which is stored in metadata in the media database 1600. Thus, any metadata 624 provided in the database 1600 stored in database 640 can be used to organize the media. Any information received by the user can be stored in data structures 1608. Thus, the media subservice 628 can store the user-defined criteria 1608, in step 2216.”)

(Selim-693 discloses a step for configuring plug-in module to determine different types of content sources in the TV stream and provide that information to the live TV subservice for storage in database) determine that the item of media content is not present in the catalog of media content stored in the database based    on at least said comparing the first information about the item of media content to the information in the catalog of media content; 
(Selim-693 [0284] “The live TV source plug-in module 1416 may determine these different types of content sources in the TV stream and provide that information to the live TV subservice 1408 for storage in database 1412.”)

With respect to claim 1, Selim-693 does not explicitly discloses a method of associating a source website that corresponds to the item of media content based on the EPG data:
identify a source website that corresponds to the item of media content based on the received EPG data, wherein said identify the source website is performed 

However, Liu discloses that set top box plays a program of the channel directly on a designated multimedia node according to the channel URL selected by the user (e.g., “item of media content based on the EPG data in response to the identification of the source website” as recited in claim 1):
(Liu US 20120240148 [0042] Subsequently, the EPG assembles a channel URL in advance according to the information of the multimedia node, and the set top box plays a program of the channel directly on a designated multimedia node according to the channel URL selected by the user.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Liu into the combined system of Selim-693 for the advantageous purpose of accessing a designated multimedia source according to the channel URL because it extends IPTV channel navigation feature which enhances user experiences.

(Selim-693 discloses using a Web crawler to retrieve information from the html) in response to said determining that the received EPG data comprises the indication that the item of media content is being aired for the first time and said determining the item of media content is not present in the database; cause a web crawler to crawl the identified source website to obtain second information related to the item of media content for the database; and store the obtained second information related to the item of media content in the database.
(Selim-693 [0137] “Some search engines also mine data available in databases or open directories. Web search engines work by storing information about many web pages, which they retrieve from the html itself. These pages are retrieved by a Web crawler (sometimes also known as a spider)-an automated Web browser which follows every link on the site. The contents of each page are then analyzed to determine how it should be indexed”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu and Salim-202 into the system of Selim-693 because, they are analogous art as being directed to the same field of endeavor, the system and method of implementing IPTV system based on EPG data. (See Selim-693 Abstract, Selim-202 Abstract and Liu Abstract, FIG.1)

As per claim 2. (Cancelled) 

Claim 3, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Selim_693 in the view of Liu and further in view of further in view of Selim-202 and Selim, US 2014/0053196, hereinafter Selim_196
 
As per claim 3. (Previously Presented) The system of claim 1, wherein the media content catalog enhancer is further configured to determine that the item of media content is being aired for the first time as specified by the EPG data.  
(Selim_693 does not explicitly discloses a method of identifying item of media content is being aired for the first time as specified by the EPG data.
However, Selim_196 discloses a method of EPG data including (e.g., “as specified by the EPG data”) a first air indicator 1460 (e.g., “content is being aired for the first time”): (Selim_196, [0207] The EPG includes plural program listings, with each listing having a channel indicator 1448 and show name 1452. The program listings may further include a favorite (program) indicator 1456 (which is shown in the shape of a star but can be any other indicator), a first air indicator 1460 (which is shown as "NEW" but can be any other indicator), and a reminder indicator 1464 (shown as a blue dot but can be any other indicator).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Selim_196 into the system of Selim_693 because, it improves user experience on identifying a live content item, which user may not want to miss for watching.)

As per claim 4. (Cancelled)  

Claim 5, 13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Selim_693 in the view of Liu and further in view of further in view of Selim-202 and Webb et al., US 2014/0280554 A1, hereinafter Webb

As per claim 5. (Previously Presented) The system of claim 1, wherein the media content catalog enhancer is configured to cause the web crawler to crawl the source website associated with the item of media content to obtain the information about the item of media content by: scheduling the crawling of the source website to be performed at a time identified by the EPG data.  
(Selim_693 does not explicitly discloses a method of causing the web crawler to crawl the source website associated with the item of media content to obtain the information about the item of media content.
However, Webb discloses a method of configuring a content fetching scheduler for controlling new content fetching by the content crawler (e.g., “schedule a crawl of a source website associated with the new media content”) from remote content sources: (Webb, par. [0106] “All the results from the target content source identifier 1602, target content identifier 1606, and update/decay rate determine 1604 may be fed into multiple schedulers, including a content fetching schedule 1614 for controlling new content fetching by the content crawler 1208 from remote content sources”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Webb into the system of Selim_693 because, it enhance the feature of system maintenance by automated process for obtaining media contents.

As per claim 6. (Original) The system of claim 1, wherein the database is populated by obtaining information about items of media content from one or more of: entertainment content metadata provider(s); video content provider(s); web-based information provider(s); audio content provider(s); recorded content; and network-based content.  
(Selim_693 teaches a method of configuring system to communication with one or more internal and/or external content providers (e.g., “network-based content”) and obtain data that may then be stored in databases:
Selim_693 [FIG.6] element 616, 628 par. [0259] The different types of data services (video on demand, electronic programming guide, media) each have a data subservice 620, 624, and/or 628 that is in communication with one or more internal and/or external content providers 616. The data subservices 620, 624, and 628 that communicate with the content providers 616 to obtain data that may then be stored in databases 632, 636, and 640.)

As per claim 7. (Previously Presented) The system of claim 1, wherein the source website associated with the item of media content comprises one of: an over-the-top (OTT) media services provider website; or an online digital media store. 
(Selim_693 discloses a method of configuring system to access the video on demand service from an iTunes library stored in a cloud (e.g., “online digital media store”):
Selim_693 [0251] “The video on demand application 456 can provide for video from different storage sources. Unlike Live TV application 452, video on demand 456 provides for display of videos that are accessed from some memory source. The sources of the video on demand can be associated with users or with the Intelligent TV or some other type of service. For example, the video on demand 456 may be provided from an iTunes library stored in a cloud, from a local disc storage that contains stored video programs, or from some other source”)
 
As per claim 8. (Original) The system of claim 1, the system further comprising: a personalized searcher that is configured to: apply a search query received from the end user device to the database to identify items of media content that are responsive to the search query; 

    PNG
    media_image1.png
    774
    1011
    media_image1.png
    Greyscale


(Selim_693 discloses user interface for personal searcher:
Selim_693 [0196] FIG. 36 is a view of an embodiment of a user interface for an Intelligent TV for managing data.
  
and filter or rank the items of media content that are responsive to the search query based on one or more of: whether the end user possesses a subscription to a service associated with each item of media content that is responsive to the search query; 
(Selim_693 discloses a method of adding a subscription or paid TV channel (e.g., “end user possesses a subscription to a service”) to their live TV content wherein the live TV data model stores the information about which channels are available for the user to view:
Selim_693 [0282] Live TV data can include information about channel availability for the user. This information may be updated periodically as the user may add content channels to their TV subscription. For example, the user may, at some point, add a subscription or paid TV channel to their live TV content. The live TV data model 1404 stores the information about which channels are available for the user to view. To obtain the live TV data information, a live TV subservice 1408 may communicate with content provider 616 to obtain the information)

a measure of popularity of each item of media content that is responsive to the search query; whether each item of media content that is responsive to the search query is currently available on live television; user preferences associated with one or more of the items of media content that are responsive to the search query; whether each item of media content that is responsive to the search query is related to a recently-watched item of media content; 
(Selim_693 teaches a method of determine the statistic used for the search query, wherein the statistic is most viewed (e.g., “popularity of each item of media content...”), last viewed (e.g., “recently-watched item of media content”), recently added, or favorite and return a result (e.g., “...that is responsive to the search query”) based on the determined statistic. In another aspect, EPG information provide live television content: 
Selim_693 [0084] lines 4-8: “if the search query is alphanumeric or statistical, determine the statistic used for the search query, wherein the statistic is one of last viewed, most viewed, recently added, or favorite; and return a result based on the determined statistic.”  
Selim_693 [0057] “An aspect of the above intelligent television system includes wherein the user-defined attribute is a favorite designation or a reminder, and wherein the EPG information is for live television content.”)

and whether each item of media content that is responsive to the search query is determined to be of interest to one or more other end users that are related to the end user; and provide information about the filtered or ranked items of media content to the end user device for presentation to the end user.  
(Selim_693 discloses a method for associating channel or program with the favorites indication as the user decides (e.g., “interest to one or more other end users that are related to the end user; and provide information about the filtered”) that a certain channel or an episode is a favorite:
Selim_693 par. [0305] The channel or program may also be associated with the favorites indication 1728. Thus, as the user decides that a certain channel or an episode is a favorite, the EPG data stores this information in the favorites indication 1728. Thus, the favorites indication 1728 can be an indication that there is a favorite, and the association with whether the favorite is associated with the channel or the particular program)  

As per claim 9. (Currently Amended) A computer-implemented method for building a database, comprising: receiving electronic program guide (EPG) data from an EPG data provider, the received EPG data including an identification of an item of media content, a channel to display the item of media content, an air time of the item of media content, and an indication that the item of media content is being aired for the first time;  determining  that the received EPG data comprises the indication that the item of media content is being aired for the first time;   
Claims 9 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 10. (Cancelled)  

As per claim 11. (Previously Presented) The computer-implemented method of claim 9, wherein the method further comprises: determining that the item of media content is being aired for the first time as specified by the EPG data.  

Claims 11 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 12. (Cancelled)  

As per claim 13. (Previously Presented) The computer-implemented method of claim 9, wherein the crawling the source website to obtain the information about the item of media content comprises: scheduling the crawling of the source website to be performed at a time identified in the EPG data.  

Claims 13 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14. (Previously Presented) The computer-implemented method of claim 9, wherein the database is populated by obtaining information about items of media content from one or more of: entertainment content metadata provider(s); video content provider(s); web-based information provider(s); audio content provider(s); recorded content; and network-based content.  

Claims 14 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15. (Previously Presented) The computer-implemented method of claim 9, wherein the source website associated with the item of media content comprises one of: an over-the-top (OTT) media services provider website; or an online digital media store. 

Claims 15 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16. (Original) The computer-implemented method of claim 9, further comprising: applying a search query received from the end user device to the database to identify items of media content that are responsive to the search query; filtering or ranking the items of media content that are responsive to the search query based on one or more of: whether the end user possesses a subscription to a service associated with each item of media content that is responsive to the search query; a measure of popularity of each item of media content that is responsive to the search query; whether each item of media content that is responsive to the search query is currently available on live television; user preferences associated with one or more of the items of media content that are responsive to the search query; whether each item of media content that is responsive to the search query is related to a recently-watched item of media content; and whether each item of media content that is responsive to the search query is determined to be of interest to one or more other end users that are related to the end user; and providing information about the filtered or ranked items of media content to the end user device for presentation to the end user.  

Claims 16 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 17. (Currently Amended) A computer-implemented method for building a database, comprising: crawling one or more trending websites, rating websites, or informational websites to identify an item of media content; determining, 

Claims 17 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 18. (Cancelled)  

As per claim 19. (Original) The computer-implemented method of claim 17, wherein the database is populated by obtaining information about items of media content from one or more of: entertainment content metadata provider(s); video content provider(s); web-based information provider(s); audio content provider(s); recorded content; and network-based content.  

Claims 19 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 20. (Previously Presented) The computer-implemented method of claim 17, wherein the source website associated with the new media content comprises one of: an over-the-top (OTT) media services provider website; or an online digital media store.  

Claims 20 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Selim_693 in the view of Liu and further in view of Selim_196 and Webb.

As per claim 21. (Previously Presented) The computer-implemented method of claim 17, wherein said determining that the item of media content comprises new media content comprises: determining that the item of media content is being aired for the first time 
(Selim_196 discloses a method of using a first air indicator indicating that a corresponding program that is airing for the first time (e.g., “being aired for the first time”) based on the locally stored EPG information:
Selim_196, par. [0039] The locally stored EPG information can include a favorite indicator to indicate that a corresponding channel or program is in the set of favorite channels and programs, a reminder indicator to indicate that a corresponding program has been set to trigger a reminder, a category indicator to indicate a category of the corresponding program, and a first air indicator to indicate that a corresponding program that is airing for the first time.)

as specified by the one or more trending websites, rating websites, or informational websites.  
(Webb discloses a method of configuring a content fetching scheduler (e.g., “scheduling the crawling”) for controlling new content fetching by the content crawler from remote content sources (e.g., “as specified by the one or more trending websites”):
Webb, par. [0106] “All the results from the target content source identifier 1602, target content identifier 1606, and update/decay rate determine 1604 may be fed into multiple schedulers, including a content fetching schedule 1614 for controlling new content fetching by the content crawler 1208 from remote content sources”)

Thus, one of ordinary skill in the art would have motivated to use teachings of Webb, configuring a content fetching scheduler for controlling new content fetching by the content crawler from remote content sources because it automatically updates local content database for viewing, which improves access speed  and therefore enhances user experiences.

As per claim 22. (Previously Presented) The computer-implemented method of claim 17, further comprising: Title: applying a search query received from the end user device to the database to identify items of media content that are responsive to the search query; filtering or ranking the items of media content that are responsive to the search query based on one or more of: whether the end user possesses a subscription to a service associated with each item of media content that is responsive to the search query; a measure of popularity of each item of media content that is responsive to the search query; whether each item of media content that is responsive to the search query is currently available on live television; user preferences associated with one or more of the items of media content that are responsive to the search query; whether each item of media content that is responsive to the search query is related to a recently-watched item of media content; and whether each item of media content that is responsive to the search query is determined to be of interest to one or more other end users that are related to the end user; and providing information about the filtered or ranked items of media content to the end user device for presentation to the end user.  

Claims 22 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 23. (Currently Amended) The computer-implemented method of claim 17, wherein the crawling the source website to (Selim_693 does not explicitly discloses a method of scheduling the crawling of the source website to perform at identified website)obtain the third information about the item of media content comprises: scheduling the crawling of the source website to be performed at a time identified in the one or more trending websites, rating websites, or informational websites.  
However, Webb discloses a method of configuring a content fetching scheduler (e.g., “scheduling the crawling”) for controlling new content fetching (i.e., “the third information about”) by the content crawler from remote content sources (e.g., “source website”): (Webb, par. [0106] “All the results from the target content source identifier 1602, target content identifier 1606, and update/decay rate determine 1604 may be fed into multiple schedulers, including a content fetching schedule 1614 for controlling new content fetching by the content crawler 1208 from remote content sources”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Webb into the system of Selim_693 because, they are analogous art as being directed to the same field of endeavor, the method and system for delivering online content and management.
One of ordinary skill in the art would have motivated to use teachings of Webb, configuring a content fetching scheduler for controlling new content fetching by the content crawler from remote content sources because it automatically updates local content database for viewing, which improves access speed  and therefore enhances user experiences.

As per claim 24. (Currently Amended) The system of claim 1, (Selim_693 discloses that statistics database 1900 storing user usage statistics shown in FIG. 19 includes a field for content identifier)
wherein the obtained second information about the item of media comprises a content identifier.  
Selim_693, [FIG 19] element 1932, par. [0313] lines 13-19: “The usage statistics set can include one or more fields including one or more of, but not limited to, an identifier field 1932, a time field 1936, a date field 1940, a when used last field 1944, a favorites field (not shown), a content identifier field (not shown), or other information.”)

As per claim 25. (Previously Presented) The method of claim 9, wherein the obtained second information related to the item of media content comprises a content identifier.  

Claims 25 is analogous to claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

UNIVERSAL IDENTIFIER (Schmidt et al. US 2015/0347511) - A user listening to a content item on a preceding device and wishes to continue with the listening experience on a subsequent device initiates a continuity request from the subsequent device to the preceding device.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154